                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    ANTHONY JEFFREY CHRISTENSEN,
                                                                      MEMORANDUM DECISION &
                             Plaintiff,                               ORDER TO CURE DEFICIENT
                                                                    SECOND AMENDED COMPLAINT
    v.

    ROBERT BRAITHWAITE et al.,                                                 Case No. 2:17-cv-1123
                             Defendants.                                     Judge Clark Waddoups



         Plaintiff, inmate Anthony Jeffrey Christensen, brings this pro se civil-rights action in

forma pauperis. See 42 U.S.C. § 1983 (2019); 1 28 U.S.C. § 1915. Having screened Plaintiff’s

Second Amended Complaint (ECF No. 70) under its statutory review function, 2 the Court

HERBY ORDERS Plaintiff to file a third, and final, amended complaint to cure the deficiencies

contained in his Second Amended Complaint so that he may pursue his claims.



1
  The federal statute creating a “civil action for deprivation of rights,” 42 U.S.C. § 1983 (2019), reads, in pertinent
part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
2
  The screening statute, 28 U.S.C. § 1915A (2019), reads, in pertinent part:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
                   SECOND AMENDED COMPLAINT’S DEFICIENCIES

Plaintiff’s Second Amended Complaint:

(a) does not properly affirmatively link defendants to some civil-rights violations (e.g.,
specifying who opened legal mail, copied legal materials, denied hearings regarding
administrative segregation).

(b) does not link Defendant Bennitt to a constitutional violation.

(c) does not appear to recognize that Defendants’ failure to follow their own promises or jail
policy does not necessarily equal a federal constitutional violation.

(d) does not state a claim for failure to protect when Plaintiff is the one who physically assaulted
a fellow inmate, not the other way around.

(e) does not appear to state a proper legal-access claim. (See below.)

(f) improperly asserts a retaliation claim. (See below.)

(g) raises issues of classification change (e.g., administrative segregation) in a way that may not
support a cause of action. (See below.)

(h) is not on the form complaint supplied by the Court, as required.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc’ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

“This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted.” Hall v. Bellmon, 935 F.2d 1106,



                                                                                                      2
1110 (10th Cir. 1991). Moreover, it is improper for the Court “to assume the role of advocate for

a pro se litigant.” Id. Thus, the Court cannot “supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded.” Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing his third, and final, amended

complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The third, and

final, amended complaint may also not be added to after it is filed without moving for

amendment. 3

        (2) The complaint must clearly state what each defendant—typically, a named

government employee—did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262–63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). “To state a claim, a complaint must ‘make clear

exactly who is alleged to have done what to whom.’” Stone v. Albert, 338 F. App’x 757, *2 (10th

Cir. 2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242,


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
FED. R. CIV. P. 15.



                                                                                                     3
1250 (10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at

least estimates, of when alleged constitutional violations occurred.

          (3) Each cause of action (e.g., retaliation, lack of due process in allegedly punishing

Plaintiff), together with the facts and citations that directly support it, should be stated separately.

Plaintiff should be as brief as possible while still using enough words to fully explain the “who,”

“what,” “where,” “when,” and “why” of each claim.

          (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

          (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983.” Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

          (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (2019). However, Plaintiff need

not include information regarding grievances in his complaint. Exhaustion of administrative

remedies is an affirmative defense that must be raised by Defendants to apply to this case. Jones

v. Bock, 549 U.S. 199, 216 (2007).

          (7) “No Federal civil action may be brought by a prisoner confined in a jail, prison, or

other correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury or the commission of a sexual act.” 42 U.S.C. § 1997e(e)

(2019).




                                                                                                       4
                                           • Legal Access

       As Plaintiff fashions his third, and final, amended complaint, he should also keep in mind

that it is well-recognized that the Tenth Circuit has “held that availability of law libraries is only

one of many constitutionally acceptable methods of assuring meaningful access to courts, and

pretrial detainees are not entitled to law library usage if other available means of access to court

exist.” United States v. Cooper, 375 F.3d 1041, 1051 (10th Cir. 2009). And “provision of legal

counsel is a constitutionally acceptable alternative to a prisoner’s demand to access a law library.

Id. at 1051–52. Plaintiff suggests in his Second Amended Complaint that he waived his right to

counsel in his criminal case. When a pretrial detainee, like Plaintiff, does that “he is not entitled

to access to a law library or other legal materials.” Id. at 1052.

                                            • Retaliation

       "It is well-settled that '[p]rison officials may not retaliate against or harass an

inmate because of the inmate’s exercise of his right of access to the courts.'" Gee v. Pacheco, 627

F.3d 1178, 1189 (10th Cir. 2010) (quoting Smith v. Maschner, 899 F.2d 940, 947 (10th Cir.

1990)). To show retaliation, Plaintiff must prove three elements: (1) Plaintiff was involved in

“constitutionally protected activity”; (2) Defendants’ behavior injured Plaintiff in a way that

“would chill a person of ordinary firmness from continuing to engage in that activity”; and (3)

Defendants’ injurious behavior was “substantially motivated” as a reaction to Plaintiff's

constitutionally protected conduct. Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

                     • Administrative Segregation and Denial of Privileges

       This passage from a Tenth Circuit case should be observed by Plaintiff in preparing his

third, and final, amended complaint:

               Due process requires that a pretrial detainee not be punished prior
               to a lawful conviction. Bell v. Wolfish, 441 U.S. 520, 535 (1979);



                                                                                                         5
               Littlefield v. Deland, 641 F.2d 729, 7331 (10th Cir. 1981).
               However, the government may subject those awaiting trial to the
               conditions and restrictions of incarceration so long as those
               conditions and restrictions do not amount to punishment. Bell, 441
               U.S. at 536-37.

               The determination of whether a condition of pretrial detention
               amounts to punishment turns on whether the condition is imposed
               for the purpose of punishment or whether it is incident to some
               other legitimate government purpose. Id. at 538. If an act by a
               prison official, such as placing the detainee in segregation, is done
               with an intent to punish, the act constitutes unconstitutional pretrial
               punishment. Id. Similarly, "if a restriction or condition is not
               reasonably related to a legitimate [governmental] goal--if it is
               arbitrary or purposeless--a court permissibly may infer that the
               purpose of the governmental action is punishment." Id. at 539. On
               the other hand, restraints that "are reasonably related to the
               institution's interest in maintaining jail security do not, without
               more, constitute unconstitutional punishment, even if they are
               discomforting." Id. at 540. Obviously, "ensuring security and order
               at the institution is a permissible nonpunitive objective, whether
               the facility houses pretrial detainees, convicted inmates, or both."
               Id. at 561. Thus, "no process is required if [a pretrial detainee] is
               placed in segregation not as punishment but for managerial
               reasons." Higgs v. Carver, 286 F.3d 437, 438 (7th Cir. 2002).

               ....

               A detention center, however, has a legitimate interest in
               segregating individual inmates from the general population for
               nonpunitive reasons, including "threats to the safety and security of
               the institution." Brown-El v. Delo, 969 F.2d 644, 647 (8th Cir.
               1992) (citing Hewitt v. Helms, 459 U.S. 460, 474-76 (1983)); see
               also Bell, 441 U.S. at 540.

Peoples v. CCA Detention Centers, 422 F.3d 1090, 1106 (10th Cir. 2005).

                                             ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Second Amended Complaint’s deficiencies noted

above by filing a document entitled, “Third Amended Complaint,” that is no more than twenty-

five pages long and does not refer to or include any other document (except the exhibits filed



                                                                                                 6
with the Second Amended Complaint). This is the second and FINAL order allowing Plaintiff to

cure deficiencies in his complaint. If a third amended complaint is filed, the Court will screen it

for dismissal or service.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint for Plaintiff to use if he wishes to pursue a third, and final, amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the third, and final, amended complaint on Defendants; instead

the Court will perform its screening function and determine itself whether the third, and final,

amended complaint warrants service. No motion for service of process is needed. See 28 U.S.C.

§ 1915(d) (2019) (“The officers of the court shall issue and serve all process, and perform all

duties in [in forma pauperis] cases.”).

(5) THE COURT WILL NOT ACCEPT ANY FILINGS FROM PLAINTIFF EXCEPT

FOR A THIRD, AND FINAL, AMENDED COMPLAINT UNTIL FURTHER FILINGS

ARE SPECIFICALLY INVITED BY THE COURT. The Clerk’s Office is ordered to return

to sender any attempted filing except for a third, and final, amended complaint until further

notice by the Court. This is made necessary by the overwhelming nature of Plaintiff’s uninvited

voluminous, vexatious, and repetitive filings in the three cases he has brought before this Court

so far.

          DATED this 30th day of May, 2019.

                                               BY THE COURT:



                                               Clark Waddoups
                                               United States District Judge



                                                                                                       7
